Citation Nr: 1632977	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1966 to January 1968, and received the Combat Aircrewman Insignia, among other medals.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the RO denied entitlement to TDIU.


FINDINGS OF FACT

1.  Service connection has been established for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, peripheral neuropathy, right lower extremity associated with type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling, peripheral neuropathy, left lower extremity associated with type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling, bilateral tinnitus, rated as 10 percent disabling, ischemic heart disease, rated as 10 percent disabling, and type II diabetes with erectile dysfunction, rated as 10 percent disabling. 

2.  The Veteran has one service-connected disability rated at 50 percent with a combined disability rating of 80 percent.  

3.  The Veteran's service-connected disabilities, as likely as not, preclude the Veteran from obtaining or maintaining gainful employment consistent with his educational background and work history.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of a TDIU constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.  He maintains that the service-connected disabilities of PTSD, peripheral neuropathy, right lower extremity associated with type II diabetes mellitus with erectile dysfunction, peripheral neuropathy, left lower extremity associated with type II diabetes mellitus with erectile dysfunction, bilateral tinnitus, ischemic heart disease, and type II diabetes with erectile dysfunction, make it impossible for him to obtain or maintain gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  A Veteran may still be eligible for TDIU even if employed if the employment is found to be marginal.  Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount set by the Bureau of the Census as the poverty threshold for one person. 38 C.F.R. § 3.16(a).  Marginal employment may be found, on a factual basis, when earned income exceeds the poverty threshold, in a protected environment such as a family business or sheltered workshop. Id.
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The law provides that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10 (2015).  Moreover, a veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran's current service-connected disabilities PTSD, rated as 50 percent disabling, peripheral neuropathy, right lower extremity associated with type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling, peripheral neuropathy, left lower extremity associated with type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling, bilateral tinnitus, rated as 10 percent disabling, ischemic heart disease, rated as 10 percent disabling, and type II diabetes with erectile dysfunction, rated as 10 percent disabling.   The Veteran has a combined rating of 80 percent and his PTSD is rated at 50 percent disabling, therefore he meets the schedular threshold percentage criteria for the consideration of a total rating based on individual unemployability due to service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

Thus, the only remaining question is whether the Veteran is unemployable due to service-connected disabilities.  
Factual Background

The Veteran stated in an addendum to his initial August 2011 claim for TDIU that he believes no employer would hire him due to his service-connected disabilities.  

One of the Veteran's employers, National Fire Suppression, submitted a statement in January 2014 that indicated no concessions had been made for the Veteran's age or disability, and that he had quit due to the stress of his job.  

The Veteran provided a full description of his occupational and employment history in a February 2014 VA examination for PTSD.  The Veteran reported taking a year of college courses at the Automation Institute of America from 1968 to 1969; working for Lumberman Underwriting and Alliance from 1969 to 1973 and leaving for a better opportunity; working at Viking Fire Protection Company in sales from 1973 to 1980 and quitting after a dispute with management; working at Automatic Sprinkler Corp of America from 1980 to 1984 and leaving for a better opportunity; working at Phoenix Contractors from 1984 to 1986 in sales, design, and project management and leaving that job due to stress; working for Levitz Yancey Fire Protection from 1986 to 1988 and getting fired; being self-employed from 1988 to 1992 in the fire sprinkler business; working as an over the road trucker until 1995; working at Midland Fire protection from 1995 to 2002 in sales, design, and project management and quitting due to conflicts with other personnel; working for American Fire Protection from 2002 to 2004 in contract, sales, design, and project management and leaving due to conflicts with management decisions; working at Simplex Grannel Fire Suppression for a few months in 2004 in sales, design, and project management and looking for another job because of disagreement with management methods; and working at National Fire Suppression in sales, design, and project management from 2004 to 2007 and resigning because the job was stressful.  

At a VA examination in November 2015, the Veteran reported that he left his last job in the fire sprinkler business because he "was tired of the stress and [he] took advantage of [his] age and retired."  The Veteran reported working on the board of Alderman in Odessa until 2008 or 2009.  
A statement from a VA psychologist in April 2012 indicates that the Veteran experiences high levels of anxiety, particularly in crowds or while driving, difficulty with anger and frustration that led him to quit jobs impulsively, difficulty coping with conflict, problems sleeping, nightmares, and hypervigilance.  The VA psychologist indicated that the Veteran's anxiety, anger, difficulty coping with stressors or conflict, and poor frustration tolerance negatively impact his ability to maintain or obtain employment.  

The Veteran's treating VA psychiatrist submitted a statement on his behalf in February 2014.  The psychiatrist opined that the Veteran was unemployable based on the severity and longevity of the Veteran's symptoms, and the lack of improvement over time of those symptoms.  The psychiatrist then added that there was little chance the Veteran would be employable in the future because his response to treatment was so minimal.  The psychiatrist concluded by asserting that the Veteran's PTSD should be rated higher than the Veteran's current 50 percent rating.  

The Veteran was examined in February 2014 for PTSD, diabetes mellitus, ischemic heart disease, peripheral neuropathy, and erectile dysfunction.  The PTSD examiner opined that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he has had difficulty getting along with people over the years, although the Veteran also reported that he goes to breakfast each morning with a group of his wife's friends and has daily conversations with his wife's daughter.  The VA examiner noted that the Veteran's PTSD symptoms include irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, suicidal ideation, and difficulty establishing and maintaining effective work and social relationships.  The VA examiner opined that the Veteran's PTSD symptoms impair his ability to be productive and effective at work because of irritability, conflict with others, and lack of motivation or drive.  The VA examiner noted that the Veteran's difficulty managing his anger likely contributed to some of the job changes he experienced.  The VA examiner noted that the Veteran was pleasant, alert, oriented, and cooperative.  The Veteran reported occasional suicidal ideation without intent.  Lastly, the VA examiner noted that the Veteran's wife seeks out social interaction and the Veteran has only one independent friend that he no longer interacts with as much.  

In terms of the Veteran's physical service-connected disabilities, a different VA examiner examined the Veteran in February 2014.  The VA examiner reported that the Veteran regulates his activities due to his diabetes including riding a stationary bike for 30 minutes three times per week, he reported seeing his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia, he had had zero hospitalizations for ketoacidosis or hypoglycemia over the past 12 months, and he had not had progressive unintentional weight loss and loss of strength.  The VA examiner reported that complications of the Veteran's diabetes include diabetic peripheral neuropathy and erectile dysfunction.  The VA examiner opined that the Veteran can only do sedentary work due to the functional limitations from his diabetes and the complications of diabetes.  The Veteran complained of burning and pain in both his feet that began four years prior and burning sensations in both his hands.  

As for the Veteran's heart disability, the VA examiner did not perform a cardiac functional assessment on the Veteran, but instead based the assessment of the Veteran's ischemic heart disease on the Veteran's responses.  The Veteran's ischemic heart disease results in dyspnea and fatigue, and is consistent with 1-3 METS.  This level is consistent with activities such as eating, dressing, taking a shower, and slow walking for one to two blocks.  

As for the Veteran's peripheral neuropathy in both low extremities, the VA examiner noted bilateral moderate pain in both lower extremities, bilateral intermittent pain in both lower extremities, paresthesias or dynesthesias in both lower extremities, and no numbness.  The Veteran's strength tests were normal, but there were decreased reflexes in both ankles, no sensation in both feet on light touch or monofilament testing, and decreased vibration sensing in both lower extremities.  The VA examiner noted that limitations caused by peripheral neuropathy include a lessened ability to walk or stand for long periods of time.  In terms of the Veteran's erectile dysfunction, the VA examiner noted no impact.  

The February 2014 VA physical examiner provided a clarifying addendum in July 2014.  The VA examiner explained that the Veteran's METS level from the February 2014 VA examination of 1-3 METS incorporates non-cardiac medical condition limitations and that the Veteran's limitation solely due to his heart condition is greater than 7-10 METS.  The VA examiner noted the Veteran's body habitus and his lumbago.  

In his August 2014 substantive appeal (VA-Form 9), the Veteran reported that he has been getting more angry and depressed in the past year.  The Veteran stated that he would like to end all of his anxiety.

The Veteran was reexamined by a VA examiner in November 2015 for PTSD.  At this examination, the VA examiner reported diagnoses of depression and PTSD, but noted that the Veteran's depression is likely a reaction to his PTSD symptoms and as a result the symptoms cannot be differentiated.  The VA examiner opined that the Veteran's mental disorders result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported sleep difficulties that force his wife out of bed four to five nights a week and that she sleeps elsewhere.  The Veteran's wife reported an incident where the Veteran expressed suicidal intent during an argument and reported that they get into arguments a couple times per week.  The Veteran reported his occupational history as noted above.  The VA examiner noted symptoms of PTSD including irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, sleep disturbance, depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, suicidal ideation, and difficulty establishing and maintaining effective work and social relationships.  The VA examiner observed the Veteran to be pleasant and cooperative with stable affect.  The Veteran denied suicidal and homicidal ideations or intentions and no auditory or video hallucinations were indicated.  

Analysis

The evidence, which includes the Veteran's competent and credible statements addressing the difficulty obtaining a job based on his education and work experiences, as well as the stress of maintaining a job, supports a conclusion that the Veteran's service-connected disabilities preclude him from employment.  

The February 2014 VA physical disability examiner opined that the Veteran's service-connected disabilities limit him to only sedentary work.  While the VA examiner's opinion that the Veteran can only do sedentary work is not controlling, as that is a factual determination reserved for the Board, the opinion provides evidence of the limitations related to the Veteran's physical service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The pain and impairment to sensation in the Veteran's lower extremities due to his service-connected peripheral neuropathy limits his ability to engage in active work.  The Veteran's service-connected heart condition limits his ability to exert himself.  Thus, while not controlling, the February 2014 VA examiner's opinion that the Veteran can only engage in sedentary work is consistent with record. 

Even though the Veteran's physical disabilities allow him to engage in sedentary work, the Veteran's service-connected PTSD impairs his ability to engage in just such work.  The Veteran's detailed work history includes numerous job changes, including due to conflicts with management and inability to cooperate with other personnel.  The Veteran reported that he left his last full time job because he could not handle the stress and the Veteran's employer verified this in a January 2014 statement.  This history of frequent employment changes and conflicts with management or coworkers is consistent with an inability to maintain employment.

The VA psychologist's statement from April 2012 indicates that the Veteran's symptoms of PTSD, including anxiety, anger, difficulty coping with stressors, and poor frustration tolerance would negatively impact his ability to maintain or obtain employment.  The Veteran's treating VA psychiatrist supported the Veteran's claim by opining that the Veteran was not employable in February 2014.  This determination is not controlling, as mentioned above.  But the psychiatrist's explanation, namely that the Veteran's symptoms have been severe enough for long enough with little improvement, is persuasive evidence.  

As mentioned above, the Veteran told the November 2015 VA examiner that he retired due to his age in 2007 and also mentioned that he worked as an alderman for a time in 2008 and 2009.  The Veteran's mention of his age and retirement are not, alone, enough to outweigh the other evidence of record.  Moreover, the Veteran mentioned the stress of working as a reason for retiring.  This is consistent with reports of the Veteran's frequent job changes due to conflicts with employers and coworkers.  As to the Veteran's work as an alderman, the Veteran reported minimal compensation for this activity.  As such, this work reflects the type of marginal employment that does not rise to the level of substantially gainful occupation.  38 C.F.R. § 4.16.

While the Veteran may be able to maintain gainful employment in an atmosphere that requires little interaction with employers or coworkers and minimizes the chance for conflict, for instance work in an outdoor setting, the Veteran's service-connected physical disabilities limit him to sedentary work that provides little opportunity for the type of isolated conflict-free work the Veteran could perform.  Thus, it is this combination of service-connected physical and mental disabilities that precludes the Veteran from obtaining and maintaining gainful employment.  Given the Veteran's history of conflicts with employers, his lengthy history of moving between jobs, the symptoms of his PTSD reported in the record, and the opinions of the VA psychologist and the VA psychiatrist, the evidence strongly supports the conclusion that the Veteran's service-connected disabilities prevent him from securing or maintaining substantially gainful employment.

Resolving reasonable doubt in favor of the Veteran, a TDIU is warranted.
ORDER

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


